— In a negligence action to recover damages for personal injuries, defendant appeals from (1) an order of the Supreme Court, Westchester County (Dachenhausen, J.), entered December 10, 1981, which denied its motion for summary judgment and granted plaintiff’s cross motion to strike defendant’s answer unless it complies with plaintiff’s previously served notices of discovery and inspection, (2) an order of the same court, dated January 14,1982, which, inter alia, directed entry of a default judgment against defendant upon its failure to comply with the discovery order, and (3) a third order of the same court, entered February 3,1982, which denied defendant’s motion to vacate the order dated January 14, 1982. Appeal from the order dated January 14, 1982 dismissed as untimely. Orders entered December 10, 1981 and February 3, 1982 affirmed. No opinion. Plaintiff is awarded one bill of $50 costs and disbursements. Gibbons, J. P., Weinstein, O’Connor and Boyers, JJ., concur.